Citation Nr: 1424803	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post lateral ligament reconstruction, right ankle. 

2.  Entitlement to a rating in excess of 20 percent for status post lateral ligament reconstruction, left ankle.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's March 2011 VA Form 9, substantive appeal, he requested a Travel Board hearing.  A hearing was scheduled for May 4, 2011.  However, on the scheduled day, the Veteran withdrew his request for a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his left and right ankle disabilities in September 2009.  Since this examination, the Veteran indicates his ankle disabilities have worsened.  In light of the length of the intervening period since the September 2009 examination and the allegation of worsening, a contemporaneous examination to assess the shoulder is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Furthermore, the record reflects that he continues to receive treatment for his ankles at the VA medical center (VAMC).  Updated records of such treatment are pertinent evidence in this matter, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following actions:

1. 1. The RO should secure for the record updated records of all VA treatment the Veteran has received for his ankle disabilities from the Indianapolis VAMC from May 2009 to the present. 

2. The RO should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his left and right ankle disabilities.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  The examiner should also comment as to whether there is instability and, if so, the degree of such.  Additionally, the examiner should specifically comment on the impact the disabilities has on the Veteran's occupational functioning.

3. The RO should then review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate SSOC, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



